MEMORANDUM **
California state prisoner Maximiliano Rios appeals pro se the district court’s dismissal as untimely of his 28 U.S.C. § 2254 habeas petition challenging his conviction for second degree robbery and discharge of a firearm during the commission of the robbery. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we affirm.
Rios contends that he is entitled to equitable tolling of the Antiterrorism and Effective Death Penalty Act’s one-year period of limitation due to a lack of Spanish-language materials and trained Spanish-speaking clerks in the prison law library, his limited education, his lack of legal knowledge and his trial attorney’s errors. We disagree. Even assuming these problems to be true, they do not constitute *583extraordinary circumstances which made timely filing impossible, especially in light of Rios’ ability to file habeas petitions in state court raising the same claims. See id. at 1107.
Rios’ request to broaden the scope of this appeal is denied. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.